DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Case 17/342693 is filed on 06/09/2021.Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in for patent application No. EP20184689.6 filed on 07/08/2020.
Response to Amendment
This office action is in response to the amendments submitted on 09/09/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 2-14 are amended.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Tatsuya et al. (EP 3309682 A1), (hereinafter Tatsuya) as mentioned in IDS submitted on 06/09/2021  in view of Goldfine et al. (US 8494810 B2) (hereinafter Goldfine)  .
Regarding independent claim 1 Tatsuya teaches  providing acquired time-series of previous runs of the apparatus containing data  of a plurality of sensors of the apparatus ( Abstract, “ When the failure probability is high, a period in which measurement data going back from an abnormality detection time of measurement data is stored or transmitted is increased, and when the failure probability is low, the period in which the measurement data going back (i.e. “ time series of previous run” from the abnormality detection time of the measurement data is stored or transmitted is decreased” ) and acquiring a time series  containing the data of the plurality of sensors with respect to a current run of the apparatus ( Page 5, last paragraph , “Sensors are attached to each windmill and acquire a measurement value (i.e. sensor data from current run ) indicating a damage degree such as distortion of each part of a windmill tower, a measurement value indicating a state such as the number of revolutions or a position of a motor, a measurement value indicating an environmental state at the time of operation such as a wind direction or a wind speed, an operating time (i.e. current time )”)wherein each sensor of said plurality of sensors is configured to monitor a parameter of the apparatus or a parameter of an environment of the apparatus, respectively ( Page 5, last paragraph , “Sensors are attached to each windmill and acquire a measurement value indicating a damage degree such as distortion of each part of a windmill tower (i.e. parameter of each apparatus), a measurement value indicating a state such as the number of revolutions or a position of a motor, a measurement value indicating an environmental state at the time of operation such as a wind direction or a wind speed (i.e. parameter of an environment of apparatus ), an operating time ), wherein cumulative counts of errors occurring during a run of the apparatus are calculated for each type of an error and provided within the time series (Fig 7 and Fig 8, Page 7, “The number in of repetitions at a stress amplitude i can be obtained by processing the stress waveform on the basis of, for example, a rain flow count  technique. A fatigue damage degree D can be indicated by Formula 1 by calculating the number Ni of repetitions (i.e. count) until damages occurs at the stress amplitude i from the SN diagram and calculating and accumulating a ratio”. Also, cumulative damage degree (i.e. cumulative counts of error).”)wherein the error occurs when the parameter of the apparatus or the parameter of the environment of the apparatus as monitored by a sensor breaches a pre-defined threshold ( Page 3, Para 7, “According to another specific example, the abnormality detecting unit is configured to determine the presence or absence of an abnormality (i.e. error)  by comparing the abnormality degree with a threshold value, and the data period setting unit controls the threshold value of the abnormality  detecting unit and sets, as the data period, a period from a timing”. Also, Fig 2, page 5, “Fig. 2 is a graph illustrating a relation between the operating time and a measurement data selection period. Referring to Fig. 2, an abnormality is detected when an abnormality degree exceeds a threshold value 320. ), wherein a linearly decreasing remaining useful life for each previous run of the apparatus indicating breakdowns of the apparatus by a value of zero is calculated and provided within the time series (Page 5, “A third stage 303 having a short remaining lifespan (i.e. decreasing) which is a late period in the operating time is a period in which a fatigue of each part accumulates, and a failure probability of each part increases (i.e. breakdown). calculating the remaining useful life of the apparatus which is a function of a quotient of a distance of the test point to an origin of the error space and a mean distance of the at least two nearest breakdown points to the origin (Page 7 (Page 21 of PDF), Para [0073], formula 2 and 3, Te=Td/Ta is a quotient”). 
	Tatsuya is silent with regards to mapping the breakdowns of the apparatus as points  in an error space , wherein each dimension of the error space  refers to one type of the  error, respectively, wherein  breakdown points  are mapped at coordinates  which represent cumulative error counts  at times of the breakdowns, mapping a test point  in the error space , wherein the test point  represents the cumulative error counts  for the apparatus in operation,  identifying at least two nearest breakdown points with respect to the test point by calculating and comparing distances  of the test point  to all of the breakdown points  mapped in the error space 
	Goldfine teaches mapping the breakdowns (Col 19, line 11-20, “Once the inspection data is characterized, a mapping may be used to determine the component condition. In some embodiments, the mapping is determined experimentally. For example, the sensor response may be measured and characterized for various damage feature (i.e. breakdown) sizes in a coupon test. This data may be used to determine the condition of a component by using the sensor response on the component to compute the distribution of crack sizes that is most likely to have produced the sensor response.”) of the apparatus as points in an error space (Col 9, line 39-42, “The execution results may be tabulated by condition progression database 245 in the form of a hyperlattice. A hyperlattice is an n dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaw”. Also based on Col 10, line 14-20, “Plot 410, shown in FIG. 4A, shows an example of at least a portion of a hyperlattice along with some exemplary data to illustrate some aspects of use of the hyperlattice according to some embodiments. In this example, the material condition is crack length which is plotted on axis 411 (i.e. points)”), wherein each dimension of the error space refers to one type of the error (Col 9, line 40-48, “A hyperlattice is an in dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaws. Here n may be a counting number (1,2,3...). In the special cases of n=2 and n=3 the hyperlattice is referred to as a grid and a lattice, respectively.”) , respectively, wherein  breakdown points  are mapped at coordinates  which represent cumulative error counts  at times of the breakdowns, mapping a test point  in the error space , wherein the test point  represents the cumulative error counts  for the apparatus in operation ( Col 9, line 36 -45 , “ A hyperlattice is an in dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaws. Here n may be a counting number (1,2,3,) (i.e. cumulative count of error) In the special cases of n=2 and n=3 the hyperlattice is referred to as a grid and a lattice, respectively. The hyperlattice may be used as a look-up table. The phenomenological model and the generation of a hyperlattice is discussed, for example, in connection with FIG.3, below. In some embodiments, condition progression database 245 may store more than one hyperlattice. Multiple hyperlattices may be stored when different ranges and/or densities of input parameters are used to generate the hyperlattices.), identifying at least two nearest breakdown points with respect to the test point by calculating and comparing distances of the test point to all of the breakdown points mapped in the error space
 (Col 17, line 1-7, “Spatially registering the inspection data aligns the inspection data spatially so that the inspection data at the same location on the component can be compared to one another between the two or more different inspections”. Col 15, line 50-60).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement error mapping space as taught by Goldfine into the remaining life calculation technique of Tatsuya since the technique of Goldfine is applied on the remaining life calculation technique. Therefore, this technique of error space mapping would facilitate rapid search and estimate of fault and efficiently predict future condition (Goldfine, Abstract).
Regarding claim 2 Tatsuya teaches the limitations of claim 1. 
	Tatsuya further teaches wherein the remaining useful life is given by a product of a mean operation time of all available runs of the apparatus and a difference between the quotient and one (Page 7 (Page 21 of PDF), Para [0073], formula 2 and 3, Te=Td/Ta is a quotient”).  
Regarding claim 9 the combination of Tatsuya and Goldfine teaches the limitations of claim 1.
Tatsuya further teaches wherein the time series include information about the previous runs of at least one further apparatus   of a same type as the apparatus equipped with a second plurality of sensors (Fig 4, showing multiple windmill which reads on same type apparatus and sensors 11-1 to 11-n shows multiple sets of sensors).  
Regarding claim 10 the combination of Tatsuya and Goldfine teaches the limitations of claim 1.
	Tatsuya further teaches wherein the apparatus is a pitch system of a wind turbine (Fig 4, Page 5, last paragraph). 

Regarding independent claim 13 Tatsuya teaches means designed to perform method steps of a computer implemented error- based method for calculating a remaining useful life of an apparatus, according to claim 1 said computer implemented error-based method comprising: (Page 11, “Further, the above-described components, functions, processing units, processing means, and the like may be partially or entirely implemented by hardware, for example, by designing with an integrated circuit (IC). Further, the above-described components, functions, and the like may be implemented by software by interpreting and executing a program causing a processor to execute each function”).   
	 providing acquired time-series of previous runs of the apparatus containing data  of a plurality of sensors of the apparatus ( Abstract, “ When the failure probability is high, a period in which measurement data going back from an abnormality detection time of measurement data is stored or transmitted is increased, and when the failure probability is low, the period in which the measurement data going back (i.e. “ time series of previous run” from the abnormality detection time of the measurement data is stored or transmitted is decreased” ) and acquiring a time series  containing the data of the plurality of sensors with respect to a current run of the apparatus ( Page 5, last paragraph , “Sensors are attached to each windmill and acquire a measurement value (i.e. sensor data from current run ) indicating a damage degree such as distortion of each part of a windmill tower, a measurement value indicating a state such as the number of revolutions or a position of a motor, a measurement value indicating an environmental state at the time of operation such as a wind direction or a wind speed, an operating time (i.e. current time )”)
	wherein each sensor of said plurality of sensors is configured to monitor a parameter of the apparatus or a parameter of an environment of the apparatus, respectively ( Page 5, last paragraph , “Sensors are attached to each windmill and acquire a measurement value indicating a damage degree such as distortion of each part of a windmill tower (i.e. parameter of each apparatus), a measurement value indicating a state such as the number of revolutions or a position of a motor, a measurement value indicating an environmental state at the time of operation such as a wind direction or a wind speed (i.e. parameter of an environment of apparatus ), an operating time).
	 wherein cumulative counts of errors occurring during a run of the apparatus are calculated for each type of an error and provided within the time series (Fig 7 and Fig 8, Page 7, “The number in of repetitions at a stress amplitude i can be obtained by processing the stress waveform on the basis of, for example, a rain flow count technique. A fatigue damage degree D can be indicated by Formula 1 by calculating the number Ni of repetitions (i.e. count) until damages occurs at the stress amplitude i from the SN diagram and calculating and accumulating a ratio”. Also, cumulative damage degree (i.e. cumulative counts of error)”)
	wherein the error occurs when the parameter of the apparatus or the parameter of the environment of the apparatus as monitored by a sensor breaches a pre-defined threshold ( Page 3, Para 7, “According to another specific example, the abnormality detecting unit is configured to determine the presence or absence of an abnormality (i.e. error)  by comparing the abnormality degree with a threshold value, and the data period setting unit controls the threshold value of the abnormality  detecting unit and sets, as the data period, a period from a timing”. Also, Fig 2, page 5, “Fig. 2 is a graph illustrating a relation between the operating time and a measurement data selection period. Referring to Fig. 2, an abnormality is detected when an abnormality degree exceeds a threshold value 32.), 
	wherein a linearly decreasing remaining useful life for each previous run of the apparatus indicating breakdowns of the apparatus by a value of zero is calculated and provided within the time series (Page 5, “A third stage 303 having a short remaining lifespan (i.e. decreasing) which is a late period in the operating time is a period in which a fatigue of each part accumulates, and a failure probability of each part increases (i.e. breakdown)
	 calculating the remaining useful life of the apparatus which is a function of a quotient of a distance of the test point to an origin of the error space and a mean distance of the at least two nearest breakdown points to the origin (Page 7 (Page 21 of PDF), Para [0073], formula 2 and 3, Te=Td/Ta is a quotient”). 
	Tatsuya is silent with regards to mapping the breakdowns of the apparatus as points  in an error space , wherein each dimension of the error space  refers to one type of the  error, respectively, wherein  breakdown points  are mapped at coordinates  which represent cumulative error counts  at times of the breakdowns, mapping a test point  in the error space , wherein the test point  represents the cumulative error counts  for the apparatus in operation,  identifying at least two nearest breakdown points with respect to the test point by calculating and comparing distances  of the test point  to all of the breakdown points  mapped in the error space 
	Goldfine teaches mapping the breakdowns (Col 19, line 11-20, “Once the inspection data is characterized, a mapping may be used to determine the component condition. In some embodiments, the mapping is determined experimentally. For example, the sensor response may be measured and characterized for various damage feature (i.e. breakdown) sizes in a coupon test. This data may be used to determine the condition of a component by using the sensor response on the component to compute the distribution of crack sizes that is most likely to have produced the sensor response.”) of the apparatus as points in an error space (Col 9, line 39-42, “The execution results may be tabulated by condition progression database 245 in the form of a hyperlattice. A hyperlattice is an n dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaw”. Also based on Col 10, line 14-20, “Plot 410, shown in FIG. 4A, shows an example of at least a portion of a hyperlattice along with some exemplary data to illustrate some aspects of use of the hyperlattice according to some embodiments. In this example, the material condition is crack length which is plotted on axis 411 (i.e. points)”), wherein each dimension of the error space refers to one type of the error (Col 9, line 40-48, “A hyperlattice is an in dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaws. Here n may be a counting number (1,2,3,). In the special cases of n=2 and n=3 the hyperlattice is referred to as a grid and a lattice, respectively”), respectively, wherein  breakdown points  are mapped at coordinates  which represent cumulative error counts  at times of the breakdowns, mapping a test point  in the error space , wherein the test point  represents the cumulative error counts  for the apparatus in operation ( Col 9, line 36 -45 , “ A hyperlattice is an in dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaws. Here n may be a counting number (1,2,3,) (i.e. cumulative count of error) In the special cases of n=2 and n=3 the hyperlattice is referred to as a grid and a lattice, respectively. The hyperlattice may be used as a look-up table. The phenomenological model and the generation of a hyperlattice is discussed, for example, in connection with FIG.3, below. In some embodiments, condition progression database 245 may store more than one hyperlattice. Multiple hyperlattices may be stored when different ranges and/or densities of input parameters are used to generate the hyperlattices.), identifying at least two nearest breakdown points with respect to the test point by calculating and comparing distances  of the test point  to all of the breakdown points  mapped in the error space ( Col 17, line 1-7, “Spatially registering the inspection data aligns the inspection data spatially so that the inspection data at the same location on the component can be compared to one another between the two or more different inspections”. Col 15, line 50-60).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement error mapping space as taught by Goldfine into the remaining life calculation technique of Tatsuya since the technique of Goldfine is applied on the remaining life calculation technique. Therefore, this technique of error space mapping would facilitate rapid search and estimate of fault and efficiently predict future condition (Goldfine, Abstract).

Regarding independent claim 14 Tatsuya further teaches comprising a plurality of sensors and means designed to carry out method steps of a computer implemented error-based method for calculating a remaining useful life of an apparatus, said computer implemented error-based method comprising: (Page 11, “Further, the above-described components, functions, processing units, processing means, and the like may be partially or entirely implemented by hardware, for example, by designing with an integrated circuit (IC). Further, the above-described components, functions, and the like may be implemented by software by interpreting and executing a program causing a processor to execute each function”).   
 providing acquired time-series of previous runs of the apparatus containing data  of a plurality of sensors of the apparatus ( Abstract, “ When the failure probability is high, a period in which measurement data going back from an abnormality detection time of measurement data is stored or transmitted is increased, and when the failure probability is low, the period in which the measurement data going back (i.e. “ time series of previous run” from the abnormality detection time of the measurement data is stored or transmitted is decreased” ) and acquiring a time series  containing the data of the plurality of sensors with respect to a current run of the apparatus ( Page 5, last paragraph , “Sensors are attached to each windmill and acquire a measurement value (i.e. sensor data from current run ) indicating a damage degree such as distortion of each part of a windmill tower, a measurement value indicating a state such as the number of revolutions or a position of a motor, a measurement value indicating an environmental state at the time of operation such as a wind direction or a wind speed, an operating time (i.e. current time )”)
	wherein each sensor of said plurality of sensors is configured to monitor a parameter of the apparatus or a parameter of an environment of the apparatus, respectively ( Page 5, last paragraph , “Sensors are attached to each windmill and acquire a measurement value indicating a damage degree such as distortion of each part of a windmill tower (i.e. parameter of each apparatus), a measurement value indicating a state such as the number of revolutions or a position of a motor, a measurement value indicating an environmental state at the time of operation such as a wind direction or a wind speed (i.e. parameter of an environment of apparatus ), an operating time ),
	 wherein cumulative counts of errors occurring during a run of the apparatus are calculated for each type of an error and provided within the time series (Fig 7 and Fig 8, Page 7, “The number in of repetitions at a stress amplitude i can be obtained by processing the stress waveform on the basis of, for example, a rain flow count technique. A fatigue damage degree D can be indicated by Formula 1 by calculating the number Ni of repetitions (i.e. count) until damages occurs at the stress amplitude i from the SN diagram and calculating and accumulating a ratio”. Also, cumulative damage degree (i.e. cumulative counts of error).”)
	wherein the error occurs when the parameter of the apparatus or the parameter of the environment of the apparatus as monitored by a sensor breaches a pre-defined threshold ( Page 3, Para 7, “According to another specific example, the abnormality detecting unit is configured to determine the presence or absence of an abnormality (i.e. error)  by comparing the abnormality degree with a threshold value, and the data period setting unit controls the threshold value of the abnormality  detecting unit and sets, as the data period, a period from a timing”. Also, Fig 2, page 5, “Fig. 2 is a graph illustrating a relation between the operating time and a measurement data selection period. Referring to Fig. 2, an abnormality is detected when an abnormality degree exceeds a threshold value 320), 
	wherein a linearly decreasing remaining useful life for each previous run of the apparatus indicating breakdowns of the apparatus by a value of zero is calculated and provided within the time series (Page 5, “A third stage 303 having a short remaining lifespan (i.e. decreasing) which is a late period in the operating time is a period in which a fatigue of each part accumulates, and a failure probability of each part increases (i.e. breakdown)
	 calculating the remaining useful life of the apparatus which is a function of a quotient of a distance of the test point to an origin of the error space and a mean distance of the at least two nearest breakdown points to the origin (Page 7 (Page 21 of PDF), Para [0073], formula 2 and 3, Te=Td/Ta is a quotient”). 
	Tatsuya is silent with regards to mapping the breakdowns of the apparatus as points  in an error space , wherein each dimension of the error space  refers to one type of the  error, respectively, wherein  breakdown points  are mapped at coordinates  which represent cumulative error counts  at times of the breakdowns, mapping a test point  in the error space , wherein the test point  represents the cumulative error counts  for the apparatus in operation,  identifying at least two nearest breakdown points with respect to the test point by calculating and comparing distances  of the test point  to all of the breakdown points  mapped in the error space 
	Goldfine teaches mapping the breakdowns (Col 19, line 11-20, “Once the inspection data is characterized, a mapping may be used to determine the component condition. In some embodiments, the mapping is determined experimentally. For example, the sensor response may be measured and characterized for various damage feature (i.e. breakdown) sizes in a coupon test. This data may be used to determine the condition of a component by using the sensor response on the component to compute the distribution of crack sizes that is most likely to have produced the sensor response.”) of the apparatus as points in an error space (Col 9, line 39-42, “The execution results may be tabulated by condition progression database 245 in the form of a hyperlattice. A hyperlattice is an n dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaw”. Also based on Col 10, line 14-20, “Plot 410, shown in FIG. 4A, shows an example of at least a portion of a hyperlattice along with some exemplary data to illustrate some aspects of use of the hyperlattice according to some embodiments. In this example, the material condition is crack length which is plotted on axis 411 (i.e. points)”), wherein each dimension of the error space refers to one type of the error (Col 9, line 40-48, “A hyperlattice is an in dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaws. Here n may be a counting number (1,2,3,). In the special cases of n=2 and n=3 the hyperlattice is referred to as a grid and a lattice, respectively.”) , respectively, wherein  breakdown points  are mapped at coordinates  which represent cumulative error counts  at times of the breakdowns, mapping a test point  in the error space , wherein the test point  represents the cumulative error counts  for the apparatus in operation ( Col 9, line 36 -45 , “ A hyperlattice is an in dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaws. Here n may be a counting number (1,2,3,) (i.e. cumulative count of error) In the special cases of n=2 and n=3 the hyperlattice is referred to as a grid and a lattice, respectively. The hyperlattice may be used as a look-up table. The phenomenological model and the generation of a hyperlattice is discussed, for example, in connection with FIG.3, below. In some embodiments, condition progression database 245 may store more than one hyperlattice. Multiple hyperlattices may be stored when different ranges and/or densities of input parameters are used to generate the hyperlattices.), identifying at least two nearest breakdown points with respect to the test point by calculating and comparing distances of the test point to all of the breakdown points mapped in the error space
 (Col 17, line 1-7, “Spatially registering the inspection data aligns the inspection data spatially so that the inspection data at the same location on the component can be compared to one another between the two or more different inspections”. Col 15, line 50-60).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement error mapping space as taught by Goldfine into the remaining life calculation technique of Tatsuya since the technique of Goldfine is applied on the remaining life calculation technique. Therefore, this technique of error space mapping would facilitate rapid search and estimate of fault and efficiently predict future condition (Goldfine, Abstract).

Claims 3-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Tatsuya in view Goldfine and further in view of Borlick et al. (US 20200004435 A1) (hereinafter Borlick)  .
Regarding claim 3 the combination of Tatsuya and Goldfine teaches the limitations of claim 1.
	Goldfine teaches mapping points in the error space (Col 9, line 40-55).
	The combination is silent with regards to wherein relative error weights are considered for mapping points in the error space.
	Borlick teaches wherein relative error weights are considered for mapping points in the error space (Para[0017], “In a further embodiment, training the machine learning module comprises executing the machine learning module with the input to produce a current output value of the storage device that failed; determining a margin of error of the current output value and an output value indicating no expected remaining life of the storage device that failed; and using the margin of error and the input to train weights and biases of nodes in the machine learning module to produce the output value indicating no expected remaining life of the storage device.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement weighting in error as taught by Borlick into the remaining life calculation technique of Tatsuya as modified by Goldfine since the technique of Borlick is applied on the remaining life calculation technique. Therefore, this technique would help with accurate error prediction and help with maintenance cycle (Borlick, Para [0022]- [0023]).
Regarding claim 4 the combination of Tatsuya, Goldfine and Borlick teaches the limitations of claim 3.
Tatsuya is silent with regards to wherein the relative error weights are based on temporal distances between the errors and the breakdowns.
	Borlick teaches wherein the relative error weights  are based on temporal distances between the errors and the breakdowns(Para[0017], “In a further embodiment, training the machine learning module comprises executing the machine learning module with the input to produce a current output value of the storage device that failed; determining a margin of error of the current output value and an output value indicating no expected remaining life of the storage device (i.e. breakdown) that failed; and using the margin of error and the input to train weights and biases of nodes in the machine learning module to produce the output value indicating no expected remaining life of the storage device.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement weighting in error as taught by Borlick into the remaining life calculation technique of Tatsuya as modified by Goldfine since the technique of Borlick is applied on the remaining life calculation technique. Therefore, this technique would help with accurate error prediction and help with maintenance cycle (Borlick, Para [0022]- [0023]).

Regarding claim 5 the combination of Tatsuya, Goldfine and Borlick teaches the limitations of claim 3.
	Goldfine teaches mapping the points in the error space at weighted coordinates (Para [0060], mapping flaws and Para [113], “outputs are weighted”).  
	The combination is silent with regards to determining remaining times until a breakdown of the apparatus for said each type said error, wherein the remaining times are given by the linearly decreasing remaining useful life at each time a number of errors is increasing by the value of one, calculating the relative error weights based on the remaining times for each type of said error.
	Borlick teaches determining remaining times until a breakdown of the apparatus for said each type said error, wherein the remaining times are given by the linearly decreasing remaining useful life at each time a number of errors is increasing by the value of one ( Para [0009], “ Running the machine learning module in response to such events optimizes allocation of computational resources by invoking the machine learning module to determine an expected remaining life in response to events that may negatively impact the remaining life. In this way, information on expected remaining life is provided in response to occurrences that tend to reduce the remaining life, and increase a likelihood the remaining life has reached a point where replacement of the storage device is desirable.”), calculating the relative error weights based on the remaining times for each type of said error (Fig 6, 606 and 608), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement weighting in error as taught by Borlick into the remaining life calculation technique of Tatsuya as modified by Goldfine since the technique of Borlick is applied on the remaining life calculation technique. Therefore, this technique would help with accurate error prediction and help with maintenance cycle (Borlick, Para [0022]- [0023]).

Regarding claim 6 the combination of Tatsuya, Goldfine and Borlick teaches the limitations of claim 3.
	The combination is silent with regards to wherein the relative error weights are based on frequencies of the errors occurring.
	Borlick teaches wherein the relative error weights  are based on frequencies of the errors occurring (Para [0017], “ In a further embodiment, training the machine learning module comprises executing the machine learning module with the input to produce a current output value of the storage device that failed; determining a margin of error of the current output value and an output value indicating no expected remaining life of the storage device that failed; and using the margin of error and the input to train weights and biases of nodes in the machine learning module to produce the output value indicating no expected remaining life of the storage device.” Based on Para [0013], this “input” contains “a number (i.e. frequency) of errors”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement weighting in error as taught by Borlick into the remaining life calculation technique of Tatsuya as modified by Goldfine since the technique of Borlick is applied on the remaining life calculation technique. Therefore, this technique would help with accurate error prediction and help with maintenance cycle (Borlick, Para [0022]- [0023]).
Regarding claim 7 the combination of Tatsuya, Goldfine and Borlick teaches the limitations of claim 6.
	Goldfine teaches mapping the points in the error space at weighted coordinates (Para [0060], mapping flaws and Para [113], “outputs are weighted”).  
	The combination is silent with regards to determining remaining times until a breakdown of the apparatus for said each type said error, wherein the remaining times are given by the linearly decreasing remaining useful life at each time a number of errors is increasing by the value of one, calculating the relative error weights based on the remaining times for each type of said error.
	Borlick teaches determining remaining times until a breakdown of the apparatus for said each type said error, wherein the remaining times are given by the linearly decreasing remaining useful life at each time a number of errors is increasing by the value of one ( Para [0009], “ Running the machine learning module in response to such events optimizes allocation of computational resources by invoking the machine learning module to determine an expected remaining life in response to events that may negatively impact the remaining life. In this way, information on expected remaining life is provided in response to occurrences that tend to reduce the remaining life, and increase a likelihood the remaining life has reached a point where replacement of the storage device is desirable.”), calculating the relative error weights based on the remaining times for each type of said error ( Fig 6, 606 and 608), calculating the relative error weights based on the parameters, wherein each relative error weight for a specific type of said error is indicative of the frequency of the error occurring (Para [0017], “ In a further embodiment, training the machine learning module comprises executing the machine learning module with the input to produce a current output value of the storage device that failed; determining a margin of error of the current output value and an output value indicating no expected remaining life of the storage device that failed; and using the margin of error and the input to train weights and biases of nodes in the machine learning module to produce the output value indicating no expected remaining life of the storage device.” Based on Para [0013], this “input” contains “a number (i.e. frequency) of errors”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement weighting in error as taught by Borlick into the remaining life calculation technique of Tatsuya as modified by Goldfine since the technique of Borlick is applied on the remaining life calculation technique. Therefore, this technique would help with accurate error prediction and help with maintenance cycle (Borlick, Para [0022]- [0023]).

Regarding claim 8 the combination of Tatsuya, Goldfine and Borlick teaches the limitations of claim 5.
Tatsuya is silent with regards to wherein total times are calculated for each type of said error by summing up the remaining times of a corresponding error, wherein each relative error weight for a specific type of said error is a logarithm of a quotient of a sum of the total times of all types of said errors and a total time of the corresponding error.  
Goldfine teaches wherein total times are calculated for each type of said error by summing up the remaining times  of a corresponding error (Col 6, line 50 -55, total accumulated cycle), wherein each relative error weight (Col 21, line 10-18, weighted outputs) for a specific type  of said error is a logarithm of a quotient of a sum of the total times of all types of said errors  and a total time of the corresponding error (Col 27, line 1-15, logarithm of signal).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement error mapping space as taught by Goldfine into the remaining life calculation technique of Tatsuya since the technique of Goldfine is applied on the remaining life calculation technique. Therefore, this technique of error space mapping would facilitate rapid search and estimate of fault and efficiently predict future condition (Goldfine, Abstract).

Regarding claim 11 the combination of Tatsuya and Goldfine teaches the limitations of claim 1.
	The combination is silent with regards to determining categories comprising different categories for different time slots according to the remaining useful life as calculated, performing a supervised training of a machine learning algorithm using the categories or numeric values of the remaining useful life as calculated as target variables of a training data set, wherein the training data set contains the time series.
	Borlick teaches to determining categories comprising different categories for different time slots according to the remaining useful life as calculated, performing a supervised training of a machine learning algorithm (Para [0037], “Back propagation may comprise an algorithm for supervised learning of artificial neural networks using gradient descent. Given an artificial neural network and an error function, the method may calculate the gradient of the error function with respect to the neural network's weights and biases”).using the categories or numeric values of the remaining useful life as calculated as target variables of a training data set, wherein the training data set contains the time series ( Para[0018]-[0019], “training for different points of time (i.e. time slot)”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement machine learning as taught by Borlick into the remaining life calculation technique of Tatsuya as modified by Goldfine since the technique of Borlick is applied on the remaining life calculation technique. Therefore, this technique would help with accurate error prediction and help with maintenance cycle using machine learning calculation capabilities. (Borlick, Para [0022]- [0023]).

Regarding claim 12 the combination of Tatsuya and Goldfine teaches the limitations of claim 11.
	The combination is silent with regards predicting a category by the machine learning algorithm based on sensor data and error data of the apparatus in operation and the calculated remaining useful life of the previous runs.  
	Borlick teaches to  predicting a category by the machine learning algorithm based on sensor data and error data of the apparatus in operation and the calculated remaining useful life (Para[0045], “ Further, higher response times 216 and the lack of a significant number and type of errors, as indicated in the error type information 300.sub.i, may indicate a likelihood of more expected remaining life than would be expected based on the manufacturer expected lifespan 212. The machine learning algorithm may further be able to predict the amount the expected remaining lifespan will differ from the manufacturer expected lifespan 212. This will provide more accurate information to a user on the expected remaining life to allow the user to better determine when to replace a storage device in a manner that experiences maximum duration of usage of the storage device and replacement before failure to minimize risk of data loss.”)  of the previous runs (Para [0049], “historical time period “(i.e. previous run)”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement machine learning as taught by Borlick into the remaining life calculation technique of Tatsuya as modified by Goldfine since the technique of Borlick is applied on the remaining life calculation technique. Therefore, this technique would help with accurate error prediction and help with maintenance cycle using machine learning calculation capabilities. (Borlick, Para [0022]- [0023])).
Response to Arguments
Applicant's arguments filed on 09/09/2022 have been fully considered
With regards to the arguments related to “Claim rejection 112(d)” the arguments are persuasive. Amended claims correct the dependency. Thus, the rejection is withdrawn.
With regards to the arguments related to “Claim rejection 103” the arguments are not persuasive. Below is examiner’s response:
	Applicant argues -	“Applicant respectfully notes wherein Goldfine ‘810, for example, does not state wherein each dimension of the error space (interpreted as a hyperlattice by the Examiner) refers to one type of the error.”
	Examiner respectfully disagree for following reason:
Prior art of Goldfine teaches in 4B and 10 A shows hyperlattice and different flaw size. According to Col 6, line 5-15 these various flaw size indicates various types of flaws such as “hot spots”, “fatigue critical points”. Thus, different flaw size is indication of different flaw type in hyperlattice. Hence applicant’s argument is invalid
	Applicant argues -	“Applicant respectfully notes, for example, wherein Goldfine ‘810 fails to disclose or suggest that the test point represents the cumulative error counts for the apparatus in operation.”
	Examiner respectfully disagree for following reason:
Prior art of Goldfine teaches in Col 9 and line 36-45- “A hyperlattice is an in dimensional nonlinear parameter space generated from a phenomenological model for the growth of component flaws. Here n may be a counting number (1,2,3,) (i.e. cumulative count of error) In the special cases of n=2 and n=3 the hyperlattice is referred to as a grid and a lattice, respectively. The hyperlattice may be used as a look-up table. The phenomenological model and the generation of a hyperlattice is discussed, for example, in connection with FIG.3, below. In some embodiments, condition progression database 245 may store more than one hyperlattice. Multiple hyperlattices may be stored when different ranges and/or densities of input parameters are used to generate the hyperlattices”
Also, in Col 20 – 21 this art teaches about cumulative distribution function. 
	Applicant argues -	“Applicant respectfully notes, for example, wherein the portions cited by the Examiner in Goldfine ’810 fail to disclose or suggest any identifying at least two nearest breakdown points with respect to the test point.”
	Examiner respectfully disagree for following reason:
The prior art of Goldfine teaches in Col 17, line 1-7- “Spatially registering the inspection data aligns the inspection data spatially so that the inspection data at the same location on the component can be compared to one another between the two or more different inspections”. 
Spatially data indicates the distance. Also, Fig 6D and 6E presents spatial registration of multiple data. Thus, by way of spatial distance the prior art is teaching same subject matter as the application.
Based on above explanation the argument is not valid and rejection still maintained.


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Husseini et al. (US 5,210,704) – This art teaches about wear out monitor for failure prognostics in a prediction tool.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/28/2022